 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    RICHARD LUGO, individually,              ) Case No. 2:20-cv-06620-MWF-PVC
                                               )
12                   Plaintiff,                )
                                               ) PROTECTIVE ORDER
13           vs.                               )
                                               )
14    COUNTY OF LOS ANGELES, a                 )
      municipal entity, and DOES 1             )
15    through 10, inclusive,                   )
                                               )
16                   Defendants.               )
                                               )
17
18
19   1.     INTRODUCTION
20          1.1     PURPOSES AND LIMITATIONS
21          Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
25   to enter the following Stipulated Protective Order. The parties acknowledge that
26   this Order does not confer blanket protections on all disclosures or responses to
27   discovery and that the protection it affords from public disclosure and use extends
28   only to the limited information or items that are entitled to confidential treatment

                                               1
     LUGO\STIP-PROTECTIVE ORDER
 1   under the applicable legal principles. The parties further acknowledge, as set
 2   forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
 3   them to file confidential information under seal; Civil Local Rule 79-5 sets forth
 4   the procedures that must be followed and the standards that will be applied when
 5   a party seeks permission from the court to file material under seal.
 6          1.2     GOOD CAUSE STATEMENT
 7          Unlike the parties in Oliner v. Kontrabecki, who sought to seal the entire
 8   record including motions and the court’s opinion, in this case the parties seek
 9   only to seal discovery materials and information that will involve the production
10   of confidential records. Oliner v. Kontrabecki, 745 F.3d 1024, 1026 (9th Cir.
11   2014). The nature of the incident that gives rise to Plaintiff’s suit and Plaintiff’s
12   claims and allegations that Defendants violated his civil rights based on
13   Defendants’ policies and procedures, will result in discovery production that
14   includes: criminal investigation materials; police reports; confidential informant
15   information; medical records; financial materials; peace officer personnel
16   materials; information implicating the privacy rights of third parties (i.e.,
17   bystander witnesses, emergency personnel information); and other private and
18   confidential materials for which special protection from public disclosure.
19          The harms that could occur because of public disclosure include but are not
20   limited to: the risk to the personal safety of individuals identified in the
21   investigation materials; the improper use of demographic information collected
22   during the investigation that could lead to substantial financial harm; and the
23   potential violation of the Government privilege, resulting in future hesitancy by
24   private citizens to aid law enforcement in investigations because of the risk of
25   public disclosure of their information. See Roviaro v. United States, 353 U.S.
26   623, 627 (1957) (the Government privilege encourages citizens to communicate
27   their knowledge of the commission of crimes to law-enforcement officials by
28   preserving their anonymity)

                                                2
     LUGO\STIP-PROTECTIVE ORDER
 1          Furthermore, in order to expedite the flow of information, to facilitate the
 2   prompt resolution of disputes over confidentiality of discovery materials, to
 3   adequately protect information the parties are entitled to keep confidential, to
 4   ensure that the parties are permitted reasonable necessary uses of such material in
 5   connection with this action, to address their handling of such material at the end
 6   of the litigation, and to serve the ends of justice, a protective order for such
 7   information is justified in this matter. The parties shall not designate any
 8   information/documents as confidential without a good faith belief that such
 9   information/documents have been maintained in a confidential, non-public
10   manner, and that there is good cause or a compelling reason why it should not be
11   part of the public record of this case.
12   2.     DEFINITIONS
13          2.1     Action: The instant action: Richard Lugo v. County of Los Angeles,
14   et al., Case No. 2:20-cv-06620-MWF-PVC.
15          2.2     Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17          2.3     “CONFIDENTIAL” Information or Items: information (regardless
18   of how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20   the Good Cause Statement.
21          2.4     “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
22   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
23   Items, the disclosure of which to another Party or Non-Party would create a
24   substantial risk of serious harm that could not be avoided by less restrictive
25   means, that will require a separate and detailed showing of need.
26          2.5     Counsel: Outside Counsel of Record and House Counsel (as well as
27   their support staff).
28   //


                                                3
     LUGO\STIP-PROTECTIVE ORDER
 1          2.6     Designating Party: a Party or Non-Party that designates information
 2   or items that it produces in disclosures or in responses to discovery as
 3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 4   ONLY.”
 5          2.7     Disclosure or Discovery Material: all items or information,
 6   regardless of the medium or manner in which it is generated, stored, or
 7   maintained (including, among other things, testimony, transcripts, and tangible
 8   things), that are produced or generated in disclosures or responses to discovery in
 9   this matter.
10          2.8     Expert: a person with specialized knowledge or experience in a
11   matter pertinent to the litigation who has been retained by a Party or its counsel to
12   serve as an expert witness or as a consultant in this Action.
13          2.9     House Counsel: attorneys who are employees of a party to this
14   Action. House Counsel does not include Outside Counsel of Record or any other
15   outside counsel.
16          2.10 Non-Party: any natural person, partnership, corporation, association,
17   or other legal entity not named as a Party to this action.
18          2.11 Outside Counsel of Record: attorneys who are not employees of a
19   party to this Action but are retained to represent or advise a party to this Action
20   and have appeared in this Action on behalf of that party or are affiliated with a
21   law firm which has appeared on behalf of that party, and includes support staff.
22          2.12 Party: any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and
24   their support staffs).
25          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27          2.14 Professional Vendors: persons or entities that provide litigation
28   support services (e.g., photocopying, videotaping, translating, preparing exhibits

                                               4
     LUGO\STIP-PROTECTIVE ORDER
 1   or demonstrations, and organizing, storing, or retrieving data in any form or
 2   medium) and their employees and subcontractors.
 3          2.15 Protected Material: any Disclosure or Discovery Material that is
 4   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
 5   ATTORNEYS’ EYES ONLY.”
 6          2.16 Receiving Party: a Party that receives Disclosure or Discovery
 7   Material from a Producing Party.
 8   3.     SCOPE
 9          The protections conferred by this Stipulation and Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or
11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
12   compilations of Protected Material; and (3) any testimony, conversations, or
13
     presentations by Parties or their Counsel that might reveal Protected Material.
14
            Any use of Protected Material at trial will be governed by the orders of the
15
     trial judge. This Order does not govern the use of Protected Material at trial.
16
     4.     DURATION
17
            Even after final disposition of this litigation, the confidentiality obligations
18
     imposed by this Order will remain in effect until a Designating Party agrees
19
     otherwise in writing or a court order otherwise directs. Final disposition will be
20
     deemed to be the later of (1) dismissal of all claims and defenses in this Action,
21
     with or without prejudice; and (2) final judgment herein after the completion and
22
     exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
23
     including the time limits for filing any motions or applications for extension of
24
     time pursuant to applicable law.
25
     5.     DESIGNATING PROTECTED MATERIAL
26
            5.1     Exercise of Restraint and Care in Designating Material for
27
     Protection. Each Party or Non-Party that designates information or items for
28
     protection under this Order must take care to limit any such designation to

                                                5
     LUGO\STIP-PROTECTIVE ORDER
 1   specific material that qualifies under the appropriate standards. The Designating
 2   Party must designate for protection only those parts of material, documents,
 3   items, or oral or written communications that qualify so that other portions of the
 4   material, documents, items, or communications for which protection is not
 5   warranted are not swept unjustifiably within the ambit of this Order.
 6          Mass, indiscriminate, or routinized designations are prohibited.
 7   Designations that are shown to be clearly unjustified or that have been made for
 8   an improper purpose (e.g., to unnecessarily encumber the case development
 9   process or to impose unnecessary expenses and burdens on other parties) may
10   expose the Designating Party to sanctions.
11          If it comes to a Designating Party’s attention that information or items that
12   it designated for protection do not qualify for protection, that Designating Party
13   must promptly notify all other Parties that it is withdrawing the inapplicable
14   designation.
15          5.2     Manner and Timing of Designations. Except as otherwise provided
16   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
17   stipulated or ordered, Disclosure or Discovery Material that qualifies for
18   protection under this Order must be clearly so designated before the material is
19   disclosed or produced.
20          Designation in conformity with this Order requires:
21          (a) for information in documentary form (e.g., paper or electronic
22   documents, but excluding transcripts of depositions or other pretrial or trial
23   proceedings), that the Producing Party affix at a minimum, the legend
24   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
25   contains protected material. If only a portion or portions of the material on a page
26   qualifies for protection, the Producing Party also must clearly identify the
27   protected portion(s) (e.g., by making appropriate markings in the margins).
28   //

                                               6
     LUGO\STIP-PROTECTIVE ORDER
 1                  A Party or Non-Party that makes original documents available for
 2   inspection need not designate them for protection until after the inspecting Party
 3   has indicated which documents it would like copied and produced. During the
 4   inspection and before the designation, all of the material made available for
 5   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
 6   identified the documents it wants copied and produced, the Producing Party must
 7   determine which documents, or portions thereof, qualify for protection under this
 8   Order. Then, before producing the specified documents, the Producing Party
 9   must affix the “CONFIDENTIAL legend” to each page that contains Protected
10   Material. If only a portion or portions of the material on a page qualifies for
11   protection, the Producing Party also must clearly identify the protected portion(s)
12   (e.g., by making appropriate markings in the margins).
13          (b) for testimony given in depositions that the Designating Party identify
14   the Disclosure or Discovery Material on the record, before the close of the
15   deposition all protected testimony.
16          (c) for information produced in some form other than documentary and for
17   any other tangible items, that the Producing Party affix in a prominent place on
18   the exterior of the container or containers in which the information is stored the
19   legend “CONFIDENTIAL.” If only a portion or portions of the information
20   warrants protection, the Producing Party, to the extent practicable, will identify
21   the protected portion(s).
22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
23   failure to designate qualified information or items does not, standing alone, waive
24   the Designating Party’s right to secure protection under this Order for such
25   material. Upon timely correction of a designation, the Receiving Party must
26   make reasonable efforts to assure that the material is treated in accordance with
27   the provisions of this Order.
28   //

                                               7
     LUGO\STIP-PROTECTIVE ORDER
 1   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2          6.1     Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5          6.2     Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process under Local Rule 37-1 et seq.
 7          6.3     The burden of persuasion in any such challenge proceeding shall be
 8   on the Designating Party. Frivolous challenges, and those made for an improper
 9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
10   parties) may expose the Challenging Party to sanctions. Unless the Designating
11   Party has waived or withdrawn the confidentiality designation, all parties shall
12   continue to afford the material in question the level of protection to which it is
13   entitled under the Producing Party’s designation until the Court rules on the
14   challenge.
15   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
16          7.1     Basic Principles. A Receiving Party may use Protected Material that
17   is disclosed or produced by another Party or by a Non-Party in connection with
18   this Action only for prosecuting, defending, or attempting to settle this Action.
19   Such Protected Material may be disclosed only to the categories of persons and
20   under the conditions described in this Order. When the Action has been
21   terminated, a Receiving Party must comply with the provisions of section 13
22   below (FINAL DISPOSITION).
23          Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
27   otherwise ordered by the court or permitted in writing by the Designating Party, a
28   Receiving Party may disclose any information or item designated

                                               8
     LUGO\STIP-PROTECTIVE ORDER
 1   “CONFIDENTIAL” only to:
 2                  (a) the Receiving Party’s Outside Counsel of Record in this Action,
 3   as well as employees of said Outside Counsel of Record to whom it is reasonably
 4   necessary to disclose the information for this Action;
 5                  (b) the officers, directors, and employees (including House Counsel)
 6   of the Receiving Party to whom disclosure is reasonably necessary for this
 7   Action;
 8                  (c) Experts (as defined in this Order) of the Receiving Party to
 9   whom disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                  (d) the Court and its personnel;
12                  (e) court reporters and their staff;
13                  (f) professional jury or trial consultants, mock jurors, and
14   Professional Vendors to whom disclosure is reasonably necessary for this Action
15   and who have signed the “Acknowledgment and Agreement to Be Bound”
16   (Exhibit A);
17                  (g) the author or recipient of a document containing the information
18   or a custodian or other person who otherwise possessed or knew the information;
19                  (h) during their depositions, witnesses ,and attorneys for witnesses,
20   in the Action to whom disclosure is reasonably necessary provided: (1) the
21   deposing party requests that the witness sign the form attached as Exhibit A
22   hereto; and (2) they will not be permitted to keep any confidential information
23   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
24   unless otherwise agreed by the Designating Party or ordered by the court. Pages
25   of transcribed deposition testimony or exhibits to depositions that reveal
26   Protected Material may be separately bound by the court reporter and may not be
27   disclosed to anyone except as permitted under this Stipulated Protective Order;
28   and

                                                 9
     LUGO\STIP-PROTECTIVE ORDER
 1                  (i) any mediator or settlement officer, and their supporting
 2   personnel, mutually agreed upon by any of the parties engaged in settlement
 3   discussions.
 4   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5   IN OTHER LITIGATION
 6          If a Party is served with a subpoena or a court order issued in other
 7   litigation that compels disclosure of any information or items designated in this
 8   Action as “CONFIDENTIAL,” that Party must:
 9                  (a) promptly notify in writing the Designating Party. Such
10   notification will include a copy of the subpoena or court order;
11                  (b) promptly notify in writing the party who caused the subpoena or
12   order to issue in the other litigation that some or all of the material covered by the
13   subpoena or order is subject to this Protective Order. Such notification will
14   include a copy of this Stipulated Protective Order; and
15                  (c) cooperate with respect to all reasonable procedures sought to be
16   pursued by the Designating Party whose Protected Material may be affected.
17          If the Designating Party timely seeks a protective order, the Party served
18   with the subpoena or court order will not produce any information designated in
19   this action as “CONFIDENTIAL” before a determination by the court from which
20   the subpoena or order issued, unless the Party has obtained the Designating
21   Party’s permission. The Designating Party will bear the burden and expense of
22   seeking protection in that court of its confidential material and nothing in these
23   provisions should be construed as authorizing or encouraging a Receiving Party
24   in this Action to disobey a lawful directive from another court.
25   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26   PRODUCED IN THIS LITIGATION
27                  (a) The terms of this Order are applicable to information produced
28   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such

                                               10
     LUGO\STIP-PROTECTIVE ORDER
 1   information produced by Non-Parties in connection with this litigation is
 2   protected by the remedies and relief provided by this Order. Nothing in these
 3   provisions should be construed as prohibiting a Non-Party from seeking
 4   additional protections.
 5                  (b) In the event that a Party is required, by a valid discovery request,
 6   to produce a Non-Party’s confidential information in its possession, and the Party
 7   is subject to an agreement with the Non-Party not to produce the Non-Party’s
 8   confidential information, then the Party will:
 9                          (1) promptly notify in writing the Requesting Party and the
10   Non-Party that some or all of the information requested is subject to a
11   confidentiality agreement with a Non-Party;
12                          (2) promptly provide the Non-Party with a copy of the
13   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
14   reasonably specific description of the information requested; and
15                          (3) make the information requested available for inspection
16   by the Non-Party, if requested.
17                  (c) If the Non-Party fails to seek a protective order from this court
18   within 14 days of receiving the notice and accompanying information, the
19   Receiving Party may produce the Non-Party’s confidential information
20   responsive to the discovery request. If the Non-Party timely seeks a protective
21   order, the Receiving Party will not produce any information in its possession or
22   control that is subject to the confidentiality agreement with the Non-Party before
23   a determination by the court. Absent a court order to the contrary, the Non-Party
24   will bear the burden and expense of seeking protection in this court of its
25   Protected Material.
26   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27          If a Receiving Party learns that, by inadvertence or otherwise, it has
28   disclosed Protected Material to any person or in any circumstance not authorized

                                                11
     LUGO\STIP-PROTECTIVE ORDER
 1   under this Stipulated Protective Order, the Receiving Party must immediately (a)
 2   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
 3   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
 4   inform the person or persons to whom unauthorized disclosures were made of all
 5   the terms of this Order, and (d) request such person or persons to execute the
 6   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
 7   Exhibit A.
 8   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 9   PROTECTED MATERIAL
10          When a Producing Party gives notice to Receiving Parties that certain
11   inadvertently produced material is subject to a claim of privilege or other
12   protection, the obligations of the Receiving Parties are those set forth in Federal
13   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
14   whatever procedure may be established in an e-discovery order that provides for
15   production without prior privilege review. Pursuant to Federal Rule of Evidence
16   502(d) and (e), insofar as the parties reach an agreement on the effect of
17   disclosure of a communication or information covered by the attorney-client
18   privilege or work product protection, the parties may incorporate their agreement
19   in the stipulated protective order submitted to the court.
20   12.    MISCELLANEOUS
21          12.1 Right to Further Relief. Nothing in this Order abridges the right of
22   any person to seek its modification by the Court in the future.
23          12.2 Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground not addressed in
26   this Stipulated Protective Order. Similarly, no Party waives any right to object on
27   any ground to use in evidence of any of the material covered by this Protective
28   Order.

                                              12
     LUGO\STIP-PROTECTIVE ORDER
 1          12.3 Filing Protected Material. A Party that seeks to file under seal any
 2   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 3   may only be filed under seal pursuant to a court order authorizing the sealing of
 4   the specific Protected Material at issue. If a Party's request to file Protected
 5   Material under seal is denied by the court, then the Receiving Party may file the
 6   information in the public record unless otherwise instructed by the court.
 7   13.    FINAL DISPOSITION
 8          After the final disposition of this Action, as defined in paragraph 4, within
 9   60 days of a written request by the Designating Party, each Receiving Party must
10   return all Protected Material to the Producing Party or destroy such material. As
11   used in this subdivision, “all Protected Material” includes all copies, abstracts,
12   compilations, summaries, and any other format reproducing or capturing any of
13   the Protected Material. Whether the Protected Material is returned or destroyed,
14   the Receiving Party must submit a written certification to the Producing Party
15   (and, if not the same person or entity, to the Designating Party) by the 60 day
16   deadline that (1) identifies (by category, where appropriate) all the Protected
17   Material that was returned or destroyed and (2) affirms that the Receiving Party
18   has not retained any copies, abstracts, compilations, summaries or any other
19   format reproducing or capturing any of the Protected Material. Notwithstanding
20   this provision, Counsel are entitled to retain an archival copy of all pleadings,
21   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
22   correspondence, deposition and trial exhibits, expert reports, attorney work
23   product, and consultant and expert work product, even if such materials contain
24   Protected Material. Any such archival copies that contain or constitute Protected
25   Material remain subject to this Protective Order as set forth in Section 4
26   (DURATION).
27   //
28   //

                                               13
     LUGO\STIP-PROTECTIVE ORDER
 1   14.    Any willful violation of this Order may be punished by civil or criminal
 2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 3   authorities, or other appropriate action at the discretion of the Court.
 4
 5   GOOD CAUSE HAVING BEEN SHOWN BY THE PARTIES’ STIPULATION,
 6   IT IS SO ORDERED.
 7
 8
 9   Dated: May 12, 2021
                                             Hon. Pedro V. Castillo
10                                           United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               14
     LUGO\STIP-PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4          I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Protective Order that was issued
 7   by the United States District Court for the Central District of California on April
 8   ______, 2021 in the case of Richard Lugo v. County of Los Angeles, et al., Case
 9   No. 2:20-cv-06620-MWF-PVC. I agree to comply with and to be bound by all
10   the terms of this Protective Order and I understand and acknowledge that failure
11   to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Protective Order to any person or entity
14   except in strict compliance with the provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________
19   [print or type full name] of _______________________________________
20   [print or type full address and telephone number] as my California agent for
21   service of process in connection with this action or any proceedings related to
22   enforcement of this Protective Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26
27   Printed name: _______________________________
28   Signature: __________________________________


                                               15
     LUGO\STIP-PROTECTIVE ORDER
